NC. 303ll
, 'W
lN THE SWFRENE COURT OF THE STATE OF HAWAK gx
_!f K'.?S'f§ ny
' wl
,5;“- ¥L,,`.':
lN RE ELWIN P. AHU an FK
 t;;:»
*l‘i:}
 s

ORlGlNAL PROCEEDlNG

TO RESlGN AND SURRENDER LlCENSE
and Recktenwald, JJ.)

ORDER GRANTlNG PETlTlON
(By: Moon, C.J., Nakayama, Acoha, Duffy,

of Petitioner Elwin P. Ahu’s

Upon consideration
the attached

Petition to Resign and Surrender License,
affidavits, and the lack of objections by the Office of
it appears that the petition complies with

Disciplinary Counsel,
the requirements of Rule l.lO of the Rules of the Supreme Court

of the State of Hawaifi (RSCH). Therefore,
IT IS HEREBY ORDERED that the petition is granted.
lT IS FURTHER ORDERED that Petitioner Ahu shall return
his original license to practice law to the Clerk of this court
The Clerk shall retain the original license as part

Petitioner Ahu shall comply with the notice,
(a), <b>, (d>, and

forthwith.

of this record.

affidavit, and record requirements of sections

(g) of RSCH 2.l6.
IT lS FINALLY ORDERED that the Clerk shall remove the

attorney number 2662, from the roll of

name of Elwin P. Ahu,
effective with the filing of

attorneys of the State of Hawafi,

this order.

DATED: Honolulu, Hawafi, February 4, 20lO.

@%1>»\

harman LR.“°Y\Q,=¢LQW/O‘.rr~a~

/@\~M&

@éwo€.@wM§§N
/)7»~¢/1 /Z/»¢. ¢.:W.(/